Jackson, Chief Justice.
The controlling question made in this case is, whether a minor girl, just fifteen, can recover from a manufacturing company damages for a fall through an unprotected hole made for an elevator during its construction, when she was left Sunday morning at three o’clock in an unlocked room within five feet of the elevator, by orders of the boss over the room where she and other girls worked, it being the custom of the company to keep the girls at work Sunday morning to that hour, and to allow them to remain in the factory until daylight to go home.
The charge of the court below and the refusals to charge make this question when analyzed and applied to the facts of the case. It becomes, therefore, wholly unnecessary to consider in detail all the segments into which the charge is cut, from beginning to end, in the hope seemingly to find some rotten wood somewhere in the block, or to consider each of the various requests to charge spread out apparently like a net to catch something.
As a whole, the charge and refusals to charge, or modifications of the requests asked, give the law of the case correctly to the jury, and the facts sustain the verdict they have rendered, in the opinion, of a majority of the court.
1. A corporation acts only through agents, and unless responsible for their acts is wholly irresponsible. The agent who represents the corporation as master over other employés for the time is in the shoes ,of the corporation, *149and whether they fit him, and he wears them with propriety or not, is their concern, for the reason that the corporation employs him, and puts others under him as a skilled and prudent manager. It is negligent if it fail to employ such a one, because those others under him must be subject to his orders and obey his directions, or the great purpose and end of- their creation, to-wit, organized and systematic labor and its fruits, are at at end. If, from the negligence of this quasi master, this locum tenens, unmixed with negligence of his own, another servant or employé of the corporation is hurt, it must logically follow that the corporation is responsible, or it can be held responsible for no carelessness at all. From the president and general superintendent down to the smallest child who labors day or night, all the servants of this creature of the law, this impersonal entity, are co-employés, differing only in the character of their work and the amount paid-them for it. If no co-employé can recover for the negligence of another, it must follow that no servant of a corporation can recover from it, ho matter what it does, for it does nothing except by an employé. It would be thus to except corporations from the rule that a master is responsible to his employé for torts and careless and reckless disregard of life and limb. It would be to endow the artificial person with powers which no natural person can possess, arid to grant that artificial creature immunities which no one of its creators can enjoy himself. It is not sound sense or good policy. It cannot be good law.
2. But when these minor servants of the grand head, the corporation, are children, who can have no access to the great managers, who can receive no instructions from them, but who look alone and must look alone to him under whom they particularly work, and from whose lips alone the orders and behests of the corporation ever reach their ears, it seems to us simply monstrous to hold that for the wrongs and negligence of these lords of theirs they *150cannot recover, because their lesser lords violated orders which superior magnates had given to them.
It makes no difference, therefore, in this case, whether Cobb, the man under whom they worked that night, violated his superior’s orders or not. The children looked to him. Him they must obey or lose their places. Nor does it vary the question that, after working hours were over, another servant of the corporation, a watchman, had charge generally of the factory, and that he and Cobb had some altercation about the latter’s putting the girls in that room. They were put in there by the person to whom they were accountable. Besides, the watchman- yielded to Cobb and permitted them to be taken to the cloth room, and when the matter thus terminated between the superiors, is it right to lay blame upon the children ? The reason and sense of the matter, it strikes us, is to lay the blame of their going to the room to Cobb, their special overseer, with the final acquiescence of the watchman, rather than to the children. It is law, too, as we understand it. The whole reason on which the liability of the master for injury to his servant for carelessness of a co-employe who rules for the time rests, is that the master was negligent in employing an incompetent agent. The negligence must be traced to the master and put on him; and it is put on him when he is careless in selecting subordinates who are entrusted with the care of others. If the rule of the company was to keep the children in the basement, and Cobb did not obey it, he was unfit for his trust when the watchman reminded him of that rule; if the watchman was clothed with power to rule Cobb, and did not do it, but surrendered his authority, and yielded to Cobb in violating the rule, he was incompetent. So that in either event, the negligence finds its'source at last in the want of careful selection in the appointing power of the corporation, its president or superintendent, which is-always that negligence which binds the master in case. *151an employé is hurt by another employe who is his superior over any branch of business.
3. Nor does it matter, we think, that the children played in the room at hide and seek, and the. plaintiff stepped out of the door to hide behind it, and fell in the hole. It was a natural supposition that they would while away the remaining hour or two before day. It was gross negligence'in those who put them in the room not to warn them of the pit-fall just out of the door. It was equal negligence to leave such a hole with nothing around it to protect unwary feet from an awful fall. • The court left that question of negligence, under all the facts and circumstances, to the jury, having regard in respect to contributory negligence on the part of the plaintiff to her age, her entire ignorance of her danger, the short time (only two weeks) in which she had been connected with the factory, and we cannot say that in so leaving it there was error, as negligence is always a question for the jury; nor can we say that the finding of the jury is not supported by sufficient proof to uphold it.
Whilst wise policy will beckon to this state all capital which may seek investment in manufacturing industries of all sorts, and should encourage its co-operative force in granting liberal corporate powers, privileges and immunities, yet the sound limbs and lives of the children of the state must not be left unprotected. If, in greediness for gain, the sanctity of the Sabbath be violated by keeping them at labor until three o’clock Sunday morning, an hour too late and dark for young girls to go immediately to their homes, according to the judgment and custom of this company itself; and if, in consequence of the impracticability of their then leaving for home, they be permitted to remain until the broad light of the Lord’s day shine on their way, the corporation must see to it that the agents, whom it employs to protect and guard them, be careful to make them safe while within its curtilage, else it were *152better that the girls risk the rough and dark streets without, than the deeper and ruder holes within the walls of the factory.
Judgment affirmed.
. Cited for plaintiff in error: Shear, and Redf. on Neg., 92, 63, note; Wharton on Neg., 203; Code, §2972; 17 Ga., 358; 9 Allen., 396; 33 N. Y., 642; 1 Thomp. on Neg., 246, 308; 3 Woods, 391; 44 Ga., 251; McDonald vs. Eagle & Phenix Co., 68 Ga., 839; 3 Bing., 303.
For defendant: Wood on Mas. and Svt., 544, 172, 500, 509, 718, 721, 456, 640, 687; 49 N. Y., 255 ; 46 Ib., 672; 2 Lansing 506; 26 Vt., 178; 102 Mass., 572; 10 Allen, 368; 99 Mass., 216; 17 Wal., 659; 21 Minn., 207; 22 Kansas, 686; Cooley on Torts, 553; 3 Foster and T., 622; 64 Ga., 304; 15 Wall., 401 ; Cooley on Torts, 549, 605; 102 Mass., 672; 21 Am. R., 385; 100 M. S. R., 213 ; 1 Ga., 195; 30 Ib., 146.
Speer, Justice, concurred, but furnished no written opinion.